EXHIBIT 10.35

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of the 18th day of
February, 2010, by and between ImmunoCellular Therapeutics, Ltd., a Delaware
corporation (the “Corporation”), and Dr. Manish Singh (hereinafter called
“Executive”).

W I T N E S S E T H:

WHEREAS, the Corporation previously employed Executive as its President and
Chief Executive Officer under an Employment Agreement dated as of February 18,
2009 (he “Prior Agreement”);

WHEREAS, the Corporation and Executive desire to amend certain provisions of the
Prior Agreement; and

WHEREAS, the Corporation desires to continue to employ Executive as its
President and Chief Executive Officer under a new employment pursuant to the
terms of this Agreement, and Executive is willing to accept such employment on
the terms and subject to the conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Employment by Corporation. The Corporation hereby agrees to employ Executive
to continue to perform the duties on behalf of the Corporation as the
Corporation’s full-time President and Chief Executive Officer of the
Corporation. As President and Chief Executive Officer, Executive will report to
the Corporation’s Chairman of the Board, and shall have such duties consistent
with that of a President and Chief Executive Officer that may from time to time
be designated or assigned to Executive pursuant to the directives of the
Corporation’s Board of Directors (the “Board”), including without limitation the
overseeing and implementation of the Corporation’s business plan as adopted by
the Board. Executive will perform his duties under this Agreement at the
Corporation’s corporate headquarters in the metropolitan Los Angeles area, with
such office currently located in the Woodland Hills, California area, or at such
other location as shall be mutually agreed upon by the Corporation and
Executive; and he will do such traveling as may be required of him in the
performance of his duties as the President and Chief Executive Officer. The
Corporation will use its commercially reasonable efforts to have Executive serve
as a member of the Board during the term of this Agreement.

2. Executive’s Acceptance of Employment. Executive hereby accepts such
employment and agrees that throughout the period of his employment hereunder he
will devote his full time, attention, knowledge and skills, faithfully,
diligently and to the best of his ability, in furtherance of the business of the
Corporation, and he will perform the duties assigned to him pursuant to
Section 1 hereof, subject, at all times, to the direction and control of the
Board.



--------------------------------------------------------------------------------

Executive shall at all times be subject to, observe and carry out such
reasonable rules, regulations, policies, directions and restrictions as the
Corporation shall from time to time establish. During the period of his
employment by the Corporation, Executive agrees to be bound by the Corporation’s
Code of Ethics and any amendments adopted thereto, copies of which Executive
hereby acknowledges he has received and read, and Executive agrees that he shall
not, without the prior written approval of the Board, directly or indirectly,
accept employment or compensation from or perform services of any nature for,
any business enterprise other than the Corporation, other than as explicitly set
forth herein.

3. Amendment to Prior Agreement. In consideration of Executive’s agreeing to
enter into this Agreement, the Corporation and Executive agree that the Prior
Agreement is hereby amended to provide that the milestones set forth in
clauses (i), (ii) and (iii) of Section 4.2 of the Prior Agreement and
clause (iii)(b) of Section 4.3 of the Prior Agreement may be satisfied by
including the net proceeds received by the Corporation at any time prior to
August 17, 2010 from (i) the Socius Capital Group financing or (ii) from any
private placement financing that is covered by a signed term sheet that was
entered into by the Corporation prior to February 18, 2010, or from another
source at the same or better terms as contemplated in the signed term sheet. Any
financing described in the preceding sentence shall be undertaken and the terms
of such financing shall be at the discretion of the Board. For purposes of
determining whether the $8,000,000 working capital requirement of the milestone
set forth in clause (iii)(b) of Section 4.3 of the Prior Agreement has been
satisfied, such working capital amount shall be calculated as of the date of the
Corporation’s receipt of the proceeds that are being included to satisfy this
milestone. Except as specifically set forth above, the February 17, 2010
deadline for achieving the milestones set forth in Section 4.2 and 4.3 of the
Prior Agreement is not being modified or extended. The parties further
acknowledge and agree that to the extent that any portion of the option granted
to Executive under the Prior Agreement is determined to have not been granted
under the Corporation’s 2006 Equity Incentive Plan (the “Plan”), the portion of
the option not granted under the Plan shall be allocated to the portion of the
option that is to vest under Section 4.3(iii)(b) of the Prior Agreement and
shall upon vesting remain outstanding and have all of the other terms and
conditions as the portion of the option granted under the Plan.

4. Term. Executive shall be employed under this Agreement for a term of one year
commencing on February 18, 2010 (the “Commencement Date”), and ending on
February 17, 2011 unless his employment is terminated prior thereto pursuant to
the provisions hereof. The term of this Agreement may be extended for an
additional year, if both the Corporation and Executive deliver a written
extension notice to each other no later than the 60th calendar day prior to the
expiration of the term of this Agreement. This Agreement shall automatically
expire on February 17, 2011 and shall not be extended or renewed except in a
writing signed by an authorized officer of the Corporation following approval by
the Board. Executive hereby acknowledges and agrees that, except in the case of
the Corporation and Executive agreeing in writing to extend the term of the
Agreement beyond the expiration date of this Agreement, his employment by the
Corporation, if any, beyond the expiration date of this Agreement shall be
terminable by either party at will and shall not, under any circumstances, be
deemed to expressly or impliedly renew the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

5. Compensation/Benefits.

5.1 The Corporation will pay to Executive as compensation for his services
hereunder an initial base salary of $300,000 per annum, payable in equal
biweekly installments. Provided that Executive continues to serve as the
Corporation’s President and Chief Executive Officer for the entire one-year term
of this Agreement, the Corporation shall pay Executive a discretionary cash
bonus of up to $50,000 upon completion of the one-year term. The Board of
Directors of the Corporation shall annually review Executive’s performance and
base salary to determine whether an increase in the amount thereof is warranted.
Executive acknowledges that he has been paid by the Corporation all amounts
owing under the Prior Agreement through the date hereof.

5.2 The Corporation shall grant the Executive on the date of the next Board
meeting under the Corporation’s 2006 Equity Incentive Plan or a new qualified
stock option plan of the Corporation (collectively, the “Plan”), a stock option
(the “Option”) to purchase 600,000 shares of the Corporation’s common stock
(“Common Stock”) having an exercise price per share equal to the closing market
price on the date of grant and having a term of seven years from the date of
grant. The Option shall be an incentive stock option to the maximum extent that
is legally permitted. This option grant shall be subject to approval by the
Company’s shareholders of an increase in the authorized number of shares under
the Plan and an increase in the number of shares that can be granted to any
individual under the Plan during any twelve-month period. The option shall vest
(i) as to 360,000 shares in twelve equal monthly installments of 30,000 shares
each over the twelve month period from and immediately following the grant date;
(ii) as to 30,000 shares if the Corporation achieves during term of this
Agreement a volume weighted average trading price for the Common Stock of
greater than $1.60 for any 15 consecutive trading day period during the term of
this Agreement on average daily trading volume of at least 20,000 shares;
(iii) as to 90,000 shares if the Corporation achieves during term of this
Agreement a volume weighted average trading price for the Common Stock of
greater than $2.00 for any 15 consecutive trading day period during the term of
this Agreement on average daily trading volume of at least 20,000 shares,
(iv) as to 30,000 shares for treating the first patient in a phase II clinical
trial and (v) as to 90,000 shares if during the term of this Agreement the
Corporation completes a financing, a strategic alliance or licensing agreement
with upfront licensing payments to the Corporation or a merger or acquisition
(each of these a “Liquidity Event”) that generates at least $5,000,000 of net
proceeds (after commissions) for the Corporation beyond the $10,000,000 achieved
by August 17, 2010 (the merger or acquisition proceeds for purposes of this
Section 5.2 to be calculated based on the value of the net proceeds (after
commissions) received or paid by the Corporation). Any Liquidity Event shall be
undertaken and the terms of any Liquidity Event shall be at the discretion of
the Board. Any financing proceeds received by the Corporation during the first
six months of the term of this Agreement that are used to satisfy the milestones
under the Prior Agreement as described in Section 3 hereof shall not be included
as proceeds to satisfy the milestones set forth in this Section 5.2 hereof.

The Option will be exercisable within the seven year term of the option during
the period that Executive provides services to the Corporation and for 24 months
after termination for any reason except termination for cause by the
Corporation, provided that such exercise is effected within the seven-year term
of the option. In the event of a Corporate Transaction (as

 

3



--------------------------------------------------------------------------------

such term is defined in the Plan), vesting of the Option (and any other options
granted to Executive) shall be governed by the provisions contained in the
Corporation’s standard stock option agreement under the Plan for the
Corporation’s officers and directors, except that the portion of the Option that
is to vest in monthly installments will fully vest if the Corporation is not the
surviving entity in the Corporate Transaction. The Option will have such other
terms and conditions as are included in the Corporation’s standard stock option
agreement under the Plan. If the term of this Agreement is extended beyond
February 17, 2011, or if Executive’s employment hereunder continues at-will
beyond February 17, 2011, the Board of Directors of the Corporation shall review
the aggregate number of stock options granted to the Executive promptly
following such date (and thereafter not less frequently than annually) in order
to determine whether an increase in the number thereof is warranted. Any such
option shall have substantially the same terms and conditions as the Option
contemplated hereunder. Within 30 days following the grant of the Option to
Executive, the Corporation shall file with the U.S. Securities and Exchange
Commission a registration statement on Form S-8 covering the shares of the
Corporation’s common stock issuable pursuant to any options issued to Executive
and then-outstanding, to the extent the shares so issuable are not covered by an
existing Form S-8 registration statement.

In the event some or all of the shares covered by the Option must be cancelled
as a result of the Corporation’s shareholders failing to approve the necessary
amendments to the Plan to permit the grant of the Option in full, the
Corporation shall be required to grant to Executive options outside of the Plan
or issue Executive restricted common stock of the Corporation having a
Black-Scholes value (and such vesting and other terms and conditions as set
forth in the Option) equal to the Black-Scholes value of the shares on the date
of the option grant covered by the Option that are required to be cancelled.

6. Business Expenses. The Corporation will promptly reimburse Executive for all
business expenses incurred by Executive in connection with the business of the
Corporation in accordance with the Corporation’s policy regarding the nature and
amount of expenses and the maintenance and submission of receipts and records
necessary for the Corporation to document them as proper business expenses.

7. Vacation. In addition to holidays observed by the Corporation, Executive
shall be entitled to paid vacation of three weeks per year or such greater
amount of vacation as is approved by the Chairman of the Board. Any such
vacations are to be taken at times mutually agreeable to Executive and the
Chairman of the Board. Executive shall not be entitled to accrue more than six
weeks of accrued vacation time at any given time. In the event that Executive
has accrued the maximum of six weeks accrued and unused vacation time, Executive
shall cease accruing further vacation time until such time as Executive’s
accrued and unused vacation time is less than such maximum amount.

8. Benefits. Executive shall be entitled to all rights and benefits for which he
shall be eligible under any benefit or other plans (including, without
limitation, dental, medical, medical reimbursement and hospital plans, pension
plans, employee stock purchase plans, profit sharing plans, bonus plans and
other so-called “fringe” benefits) as the Corporation shall make available to
its executive officers from time to time.

 

4



--------------------------------------------------------------------------------

Executive will be offered participation in a 401K plan and the Corporation will
make a minimum match of base salary to meet the safe harbor provisions of the
Internal Revenue Service (but not to exceed 3-4% of base salary).

9. Termination.

9.1 In addition to all other rights and remedies which the parties may have
under applicable law, the Corporation may terminate this Agreement and the
services of Executive, effective upon the occurrence of any of the following
events, any of which shall constitute a termination for “cause” under this
Agreement: (i) a failure by Executive to perform any of his material obligations
under this Agreement; (ii) the death of Executive or his disability resulting in
his inability to perform his reasonable duties assigned hereunder for a period
of three consecutive months; (iii) Executive’s theft, dishonesty, or
falsification of any Corporation documents or records; (iv) Executive’s improper
use or disclosure of the Corporation’s confidential or proprietary information;
or (v) Executive’s conviction (including any plea of guilty or nolo contendere)
of any criminal act which impairs Executive’s ability to perform his or her
duties hereunder or which in the Board’s judgment may materially damage the
business or reputation of the Corporation; provided, however, that prior to
termination for cause arising under clause (i), Executive shall have a period of
ten days after written notice from Corporation to cure the event or grounds
constituting such cause. Any notice of termination provided by Corporation to
Executive under this Section 9 shall identify the events or conduct constituting
the grounds for termination with sufficient specificity so as to enable
Executive to take steps to cure the same if such default is a failure by
Executive to perform any of his material obligations under this Agreement. In
the event Corporation terminates Executive for cause, (i) Executive shall be
entitled as of the termination date to no further base salary other than such
portion of Executive’s base salary as shall have accrued but remain unpaid as of
the termination date, which shall be due immediately upon termination,
(ii) Executive shall be entitled to receive payment of any earned but unpaid
bonus, as well as any expense reimbursement amounts owed by the Corporation to
the Executive through the date of termination and (iii) any then unexercised but
outstanding stock options granted to Executive shall be cancelled. The
Corporation shall have no further obligations to Executive under this Agreement.

9.2 The Corporation may terminate Executive without cause upon 60 days written
notice delivered to Executive. In the event the Corporation terminates
Executive’s employment without cause (including a failure by the Corporation
upon the expiration of the original term of this Agreement to extend the term of
Executive’s employment for an additional one year beginning February 18, 2011),
all of the following will apply: (i) immediately upon termination, the
Corporation will pay to Executive any base salary as shall have accrued but
remain unpaid as of the termination date, any earned but unpaid bonus and any
expense reimbursement amounts owed by the Corporation to the Executive through
the date of termination; (ii) immediately upon termination, the Corporation will
pay to Executive severance compensation in a lump sum cash payment equal to
Executive’s then effective base salary for a period of six (6) months; (iii) any
stock options granted to Executive, to the extent vested, will be retained by
the Executive and will be exercisable as detailed in Section 5.3 hereof, the
Plan and related stock option agreement (which shall reflect the terms set forth
in Section 5.3 hereof); and (iv) the vesting of an

 

5



--------------------------------------------------------------------------------

additional number of shares subject to all options granted to Executive equal to
50% of all such shares subject to such options that have not already vested
shall immediately accelerate and become fully vested and exercisable by
Executive and will continue to be exercisable as provided in Section 5.3 hereof,
the Plan and related stock option agreement (which shall reflect the terms set
forth in Section 5.3 hereof).

9.3 Executive may terminate Executive’s employment at will (without “Good
Reason” as defined below) by giving 60 days’ prior written notice to
Corporation. Executive shall be entitled to (i) all base salary up to and
through the 60-day period after Executive’s notice of termination is given to
Corporation, any earned but unpaid bonus and any expense reimbursement amounts
owed by the Corporation to the Executive through the date of termination and
(ii) any stock options, to the extent vested, may be retained by Executive and
will be exercisable as detailed in Section 5.3 hereof, the Plan and applicable
stock option agreement (which shall reflect the terms set forth in Section 5.3
hereof). Executive has the right to terminate Executive’s employment for “Good
Reason” due to, and within a reasonable period of time following, the occurrence
of any of the following: (i) Corporation’s requirement that Executive’s
principal place of work relocate more than 50 miles from its location as of the
Commencement Date without the written consent of Executive to such relocation,
(ii) a material adverse change in Executive’s duties and responsibilities;
(iii) any failure by Corporation to pay, or any material reduction by
Corporation of, the base salary or any failure by Corporation to pay any
incentive compensation to which Executive may be entitled pursuant to Section 5
hereof; or (iv) Corporation creates a work environment designed to
constructively terminate Executive or to unlawfully harass or retaliate against
Executive In the event that Executive terminates his employment for Good Reason,
all of the following will apply: (A) within five days after the termination
date, Corporation will pay to Executive any base salary as shall have accrued
but remain unpaid as of the termination date, any earned but unpaid bonus and
any expense reimbursement amounts owed by the Corporation to the Executive
through the date of termination; (B) within five days after the termination
date, Corporation will pay to Executive severance compensation in a lump sum
cash payment equal to Executive’s base salary then in effect equal to six
(6) months; (C) any stock options granted to Executive, to the extent vested,
will be retained by the Executive and will be exercisable as detailed in
Section 5.3 hereof, the Plan and related stock option agreement (which shall
reflect the terms set forth in Section 5.3 hereof); and (D) the vesting of an
additional number of shares subject to all options granted to Executive equal to
50% of all such shares (or 100% of all such shares if the Corporation is not the
surviving entity in a Corporate Transaction) subject to such options that vest
monthly but have not already vested shall immediately accelerate and become
fully vested and exercisable by Executive and will continue to be exercisable as
provided in Section 5.3 hereof, the Plan and related stock option agreement
(which shall reflect the terms set forth in Section 5.3 hereof).

10. Indemnity. Executive warrants and represents that he has full power and
authority to enter into and perform this Agreement and that his performance of
this Agreement will not violate the provisions of any other agreement to which
he is a party. The Corporation agrees to indemnify and hold Executive harmless
from and against any and all claims, demands, causes of action, losses, damages,
liability, costs and expenses, including attorneys fees arising out of his
services hereunder, other than those arising from or

 

6



--------------------------------------------------------------------------------

attributable to or resulting from his gross negligence or willful misconduct.
The Corporation will name Executive as an officer on any policy of directors and
officers liability insurance it secures throughout the term of this Agreement.

11. Non-Competition. In consideration of the Corporation’s entering into this
Agreement:

11.1 Executive agrees that during the term of this Agreement he will not
directly or indirectly own, manage, operate, join, control, participate in,
perform any services for, invest in, or otherwise be connected with, in any
manner, whether as an officer, director, employee, consultant, partner, investor
or otherwise, any business entity which is engaged in any business in which the
Corporation is currently engaged or is engaged at the termination of this
Agreement without an approval from the Board. Nothing herein contained shall be
deemed to prohibit (i) Executive from maintaining any investments in, and the
holding of any securities of, any company to the extent such investments were
made or such securities held by Executive prior to the Commencement Date or
(ii) investing his funds in securities of a company if the securities of such
company are listed for trading on a national securities exchange or traded in
the over the counter market and Executive’s holdings therein represent less than
5% of the total number of shares or principal amount of other securities of such
company outstanding.

11.2 Executive agrees that Executive will not, during the term hereof or prior
to the expiration of one year following the termination of the Executive’s
employment for any reason, without the written consent of the Corporation,
directly or indirectly, by action alone or in concert with others, solicit for
employment or engagement, or advise or recommend to any other person or entity
that such person or entity solicit for employment or engagement, any person or
entity employed or engaged by the Corporation.

12. Confidentiality Agreement.

12.1 As used herein, the term “Confidential Information” shall mean the any and
all information of the Corporation, including, but not limited to, all data,
compilations, programs, devices, strategies, or methods concerning or related to
(i) the Corporation’s finances, financial condition, results of operations,
employee relations, amounts of compensation paid to officers and employees and
any other data or information relating to the internal affairs of the
Corporation and its operations; (ii) the terms and conditions (including prices)
of sales and offers of sales of the Corporation’s products and services;
(iii) the terms, conditions and current status of the Corporation’s agreements
and relationship with any customer or supplier; (iv) the customer and supplier
lists and the identities and business preferences of the Corporation’s actual
and prospective customers and suppliers or any employee or agent thereof with
whom the Corporation communicates; (v) the trade secrets, manufacturing and
operating techniques, price data, costs, methods, systems, plans, procedures,
formulas, processes, hardware, software, machines, inventions, designs,
drawings, artwork, blueprints, specifications, tools, skills, ideas, and
strategic plans possessed, developed, accumulated or acquired by the
Corporation; (vi) any communications between the Corporation, its officers,
directors, shareholders, or employees, and any attorney retained by the
Corporation for any purpose, or any person retained or employed by such attorney
for

 

7



--------------------------------------------------------------------------------

the purpose of assisting such attorney in his or her representation of the
Corporation; (vii) any other non-public information and knowledge with respect
to the Corporation’s products, whether developed or in any stage of development
by the Corporation; (viii) the abilities and specialized training or experience
of others who as employees or consultants of the Corporation during the
Executive’s employment have engaged in the design or development of any such
products; and (ix) any other matter or thing, whether or not recorded on any
medium, (a) by which the Corporation derives actual or potential economic value
from such matter or thing being not generally known to other persons or entities
who might obtain economic value from its disclosure or use, or (b) which gives
the Corporation an opportunity to obtain an advantage over its competitors who
do not know or use the same.

12.2 Executive acknowledges and agrees that the Corporation is engaged in a
highly competitive business and has expended, or will expend, significant sums
of money and has invested, or will invest, a substantial amount of time to
develop and maintain the secrecy of the Confidential Information. The
Corporation has thus obtained, or will obtain, a valuable economic asset which
has enabled, or will enable, it to develop an extensive reputation and to
establish long-term business relationships with its suppliers and customers. If
such Confidential Information were disclosed to another person or entity or used
for the benefit of anyone other than the Corporation, the Corporation would
suffer irreparable harm, loss and damage. Accordingly, Executive acknowledges
and agrees that, unless the Confidential Information was (a) in the public
domain or becomes publicly known through legitimate origins not involving an act
or omission by Executive, (b) was in Executive’s possession free of any
obligation of confidence at or subsequent to the time such Confidential
Information was communicated to Executive; (c) was developed by Executive prior
to the date of this Agreement or after the expiration of the term of this
Agreement independently of and without reference to any Confidential
Information; (c) was known to Executive at the time of disclosure; or (v) was
approved for release by written authorization of the Corporation, then:

(i) the Confidential Information is, and at all times hereafter shall remain,
the sole property of the Corporation;

(ii) Executive shall use his best efforts and the utmost diligence to guard and
protect the Confidential Information from disclosure to any competitor, customer
or supplier of the Corporation or any other person, firm, corporation or other
entity; and

(iii) unless the Corporation gives Executive prior express written permission,
during his employment and thereafter, Executive shall not use for his own
benefit, or divulge to any competitor or customer or any other person, firm,
corporation, or other entity, any of the Confidential Information which
Executive may obtain, learn about, develop or be entrusted with as a result of
Executive’s employment by the Corporation.

12.3 Executive also acknowledges and agrees that all documentary and tangible
Confidential Information including, without limitation, such Confidential
Information as Executive has committed to memory, is supplied or made available
by the Corporation to the Executive solely to assist him in performing his
services under this Agreement. Executive further agrees that after his
employment with the Corporation is terminated for any reason:

(i) Executive shall not remove from the property of the Corporation and shall
immediately return to the Corporation, all documentary or tangible Confidential
Information in his possession, custody, or control and not make or keep any
copies, notes, abstracts, summaries or other record of any type of Confidential
Information; and

 

8



--------------------------------------------------------------------------------

(ii) Executive shall immediately return to the Corporation any and all other
property of the Corporation in his possession, custody or control, including,
without limitation, any and all keys, security cards, passes, credit cards and
marketing literature.

13. Invention Disclosure. Executive agrees to disclose to the Corporation
promptly and fully all ideas, inventions, discoveries, developments or
improvements (“Inventions”) that may be made, conceived, created or developed by
him (whether such Inventions are developed solely by him or jointly with others)
during his employment by the Corporation which either (i) in any way is
connected with or related to the actual or contemplated business, work, research
or undertakings of the Corporation or (ii) results from or is suggested by any
task, project or work that he may do for, in connection with, or on behalf of
the Corporation. Notwithstanding the foregoing, this Section 13 shall not apply
to any Inventions that meet all of the following requirements: (a) do not
relate, at the time of conception, reduction to practice, creation, derivation,
development or making of such Invention to the Corporation’s business or actual
or demonstrably anticipated research, development or business; and (b) were
developed entirely on Executive’s own time; and (c) were developed without use
of any of the Corporation’s equipment, supplies, facilities or trade secret
information; and (d) did not result from any work Executive performed for the
Corporation. Executive agrees that such Inventions shall become the sole and
exclusive property of the Corporation and Executive hereby assigns to the
Corporation all of his rights to any such Inventions. With respect to
Inventions, Executive shall during the period of his employment hereunder and at
any time and from time to time hereafter (a) execute all documents requested by
the Corporation for vesting in the Corporation the entire right, title and
interest in and to the same, (b) execute all documents requested by the
Corporation for filing and prosecuting such applications for patents, trademarks
and/or copyrights as the Corporation, in its sole discretion, may desire to
prosecute, and (c) give the Corporation all assistance it reasonably requires,
including the giving of testimony in any suit, action or proceeding, in order to
obtain, maintain and protect the Corporation’s right therein and thereto. If any
such assistance is required following the termination of Executive’s employment
with the Corporation, the Corporation shall reimburse Executive for his lost
wages or salary and the reasonable expenses incurred by him in rendering such
assistance.

14. Remedies. Executive acknowledges and agrees that the business of the
Corporation is highly competitive and that the provisions of Sections 11, 12 and
13 are reasonable and necessary for the protection of the Corporation and that
any violation of such covenants would cause immediate, immeasurable and
irreparable harm, loss and damage to the Corporation not adequately compensable
by a monetary award. Accordingly, the Executive agrees, without limiting any of
the other remedies available to the Corporation, that

 

9



--------------------------------------------------------------------------------

any violation of said covenants, or any one of them, may be enjoined or
restrained by any court of competent jurisdiction, and that any temporary
restraining order or emergency, preliminary or final injunctions may be issued
by any court of competent jurisdiction, without notice and without bond.

15. Attorneys’ Fees and Costs. In any action between the parties based on this
Agreement, the prevailing party shall be entitled to recovery of reasonable
attorneys’ fees and out-of-pocket costs incurred by such party in the action.

16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the matters set forth herein and no amendment or
modification hereof shall be valid or binding unless made in writing and signed
by both parties hereto.

17. Notices. Any notice, required, permitted or desired to be given pursuant to
any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
certified mail, return receipt requested, postage and fees prepaid as follows:

if to the Corporation, at:

ImmunoCellular Therapeutics, Ltd.

21900 Burbank Boulevard, 3rd Floor

Woodland Hills, CA 91367

with a copy to:

TroyGould PC

1801 Century Park East, Suite 1600

Los Angeles, California 90067

Attention: Sanford J. Hillsberg

and, if to Executive:

Dr. Manish Singh

23526 Dolorosa Street

Woodland Hills, California 91367

Either of the parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other party
given as provided herein. The date of the giving of any notice hereunder shall
be the date delivered or if sent by mail, shall be the date of the posting of
the mail.

18. Non Assignability. Neither this Agreement nor the right to receive any
payments hereunder may be assigned by Executive. This Agreement shall be binding
upon Executive and inure to the benefit of his heirs, executors and
administrators and be binding upon the Corporation and inure to the benefit of
its successors and assigns.

 

10



--------------------------------------------------------------------------------

19. Choice of Law And Forum. This Agreement shall be governed, interpreted and
construed under the laws of the State of California without regard to its
conflict of law principles. In the event of any dispute under this Agreement,
such dispute shall be resolved by binding arbitration with JAMS/ENDISPUTE in Los
Angeles, California. The arbitrator shall be a retired judge with at least five
years of experience on the bench. This provision shall not be interpreted so as
to require arbitration of claims that the state and/or Federal courts of
California have ruled may not be the subjects of compelled arbitration in
employment matters, nor shall it be interpreted so as to restrict any remedy,
right of appeal or discovery device available to either party in a manner that
violates the rulings of the state and/or Federal courts of California with
respect to employment-related arbitration. This provision shall not be
interpreted so as to preclude the making of reports to governmental offices, or
to preclude either party from seeking injunctive or provisional relief in a
court of appropriate jurisdiction under such circumstances as may merit such
relief.

20. Waiver. No course of dealing nor any delay on the part of any party in
exercising any rights hereunder shall operate as a waiver of any such rights. No
waiver of any default or breach of this Agreement shall be deemed a continuing
waiver or a waiver of any other breach or default.

21. Severability. If any provision of this Agreement, including any paragraph,
sentence, clause or part thereof, shall be deemed contrary to law or invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions of such paragraph, sentence, clause or part thereof shall not be
affected, but shall, subject to the discretion of such court, remain in full
force and effect and any invalid and unenforceable provisions shall be deemed,
without further action on the part of the parties hereto, modified, amended and
limited to the extent necessary to render the same valid and enforceable.

22. Section 409A. If Executive becomes eligible for payments under this
Agreement on account of his “separation from service,” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code”) and
Executive is a “specified employee” within the meaning of Section 409A of the
Code, as determined by Corporation, any portion of the payments that either do
not qualify under the “short-term deferral rule” or exceed two times the lesser
of (A) Executive’s “annualized compensation” for the calendar year preceding
Executive’s separation from service (in each case, as those terms are defined
under Section 409A of the Code), or (B) the maximum amount that may be taken
into account under Section 401(a)(17) of the Code for the year in which
Executive’s separation from service occurs, and which are not otherwise exempt
from Section 409A of the Code, shall be accrued, without interest, and its
payment delayed until the first day of the seventh month following Executive’s
separation from service, or if earlier, Executive’s death, at which point the
accrued amount will be paid in a single, lump sum cash payment. Furthermore,
Corporation shall not be required to make, and Executive shall not be required
to receive, any severance or other payment or benefit under this Agreement at
such time as the making of such payment or the provision of such benefit or the
receipt thereof shall result in a tax to Executive arising under Section 409A of
the Code. The preceding provisions, however, shall not be construed as a
guarantee by the Corporation of any particular tax effect to Executive under
this Agreement. The parties agree that for purposes of Section 409A of the Code,
the severance amounts payable under this Agreement shall be treated as a right
to a series of

 

11



--------------------------------------------------------------------------------

separate payments. This Agreement is intended to comply with, or otherwise be
exempt from, Section 409A of the Code. This Agreement shall be administered,
interpreted and construed in a manner consistent with Section 409A of the Code.
The Corporation and Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the provisions of Section 409A of the Code.

23. Survival at Termination. The termination of Executive’s employment hereunder
by expiration of the term of this Agreement or otherwise shall not affect his
obligations to the Corporation hereunder which by the nature thereof are
intended to survive any such termination including, without limitation,
Executive’s obligations under Sections 11, 12, 13, 14 and 22 hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above set forth.

 

IMMUNOCELLULAR THERAPEUTICS, LTD.       EXECUTIVE: By:  

/s/ C. Kirk Peacock

     

/s/ Manish Singh

  C. Kirk Peacock       Dr. Manish Singh Its:   Chief Financial Officer      

 

12